Cuff, J.
When the motion originally was heard, defendant defaulted, and the motion was granted. Defendant moved to open the default. He showed reasonable excuse, and the default was opened. Both parties have now submitted the motion on the papers filed with the two applications, which papers amply cover the situation. The actions grow out of an automobile accident. Emanuel Sustick, who represents both plaintiffs, brought one action in the Supreme Court and the less serious one in the City Court. He has obtained preference for the Supreme Court action. He applies to transfer the City Court case to the Supreme Court so that both may be disposed of at one and the same time. Defendant opposes this on the ground that plaintiff is getting a preference for the City Court action indirectly. These actions were commenced February 23, 1932. The Supreme Court action will be tried in October. To say that a case scheduled to be tried after being on the calendar for eight months has been “ preferred ” is a testimonial to the patience of lawyers and litigants who have become used to waiting for years to have their important affairs decided. Except for the medical testimony, the witnesses will be the same in the two cases. There is no reason for two trials. The City Court case should be removed to the Supreme Court. The two actions should then be consolidated. There are many reasons why this should be done, but the saving of forty dollars to the plaintiffs’ attorney in fees to be paid to the clerk is persuasive enough.
Motion granted. (See Gibbs v. Sokol, 216 App. Div. 260.)